Dissenting Opinion by
Mr. Justice Pomeroy :
Tbe decision of tbe Court refuses to give recognition and effect to wbat I consider to be a valid power of attorney executed by tbe appellants in tbe Soviet Union. I, therefore, must respectfully dissent.
A recitation of tbe procedural bistory of tbe case to date, in more detail than that given in tbe Court’s opinion, will serve to put tbe issue before us in proper perspective.
In 1961, decedent’s grandson, George Perick, one of tbe appellees, petitioned for and was granted letters of administration in tbe estate of bis grandfather, tbe decedent herein, who bad died in tbe U.S.S.R. eleven years earlier, in 1949. In bis capacity as administrator there came to Perick information that the decedent bad been survived by two children, a son and daughter, living in tbe Soviet Union. Their names were Nicolai Micbailovicb Kasula and Anna Mikhailovna Kasula Eencik (tbe appellants herein). Tbe administrator proposed, therefore, in bis petition for distribution, that tbe one-third interest of each child of tbe decedent be *71decreed to the Commonwealth of Pennsylvania, without escheat, pursuant to the Act of July 28, 1953, P. L. 674, 20 P.S. §1156 (sometimes called the “Iron Curtain Act”), and the Orphans’ Court so decreed.1 The sense of the decree was that said two-thirds share of the estate was to be held by the Commonwealth for the account of said children until such time as they might establish, in the words of the statute, their “actual benefit, use, enjoyment or control” of such funds, if transferred to them. The New York counsel for the testator’s children living in the Soviet Union were advised of the award. No time limit was placed on the right of the Soviet heirs to petition for payment of their shares from the sum held in escrow by the Commonwealth.2
So matters stood until 1968. In that year, the United States Supreme Court, in Zschernig v. Miller, 389 U.S. 429, 19 L. Ed. 2d 664 (1968), declared that an Oregon statute similar to Pennsylvania’s “Iron Curtain Act” was unconstitutional as an intrusion by a state *72into foreign affairs of the United States. In the same year and the year following, the Pennsylvania statute was declared unconstitutional by several Orphans’ Courts of this Commonwealth,3 and in a federal court case the Attorney General of Pennsylvania conceded the unconstitutionality of the Act of 1953.4 Soon after these declarations of unconstitutionality the administrator, on July 28, 1969, filed a petition in the Orphans’ Court praying that the funds originally set aside for the Soviet children of the decedent be paid over to himself, Ms brother and his sister, grandchildren of the decedent, as the heirs entitled thereto. No notice to the Soviet heirs or their New York counsel was given of this petition, and on August 12, 1969, the Orphans’ Court granted it, apparently without a hearing.
The appellants’ petition5 to set aside the ex parte decree of August 12, 1969 was denied on October 31, 1972. Exceptions were dismissed and a final decree en*73tered December 22, 1972. It is from that decree that the Soviet heirs have appealed to this Court.
In my view, this estate was closed in 1963 when a decree of distribution was entered, no exceptions thereto were taken, and distribution was actually made in accordance therewith.6 There was no residual right in the administrator (who had himself proposed the distribution of 1963) to come in later and seek to revoke a portion of the distribution then ordered. The Iron Curtain Act had indeed been declared invalid in the interim, but this gave no right to the American grandchildren of the decedent then to hasten to court in an endeavor to preempt the rights of the Eussian children of the decedent, whose identities and entitlement had already been ascertained.7 The fund was supposedly in the hands of the Commonwealth for the protection of the foreign heirs until they could demonstrate that they would receive “the actual benefit, use, enjoyment and control of the property.” The fact that the statute under which the distributive shares of the Eussian heirs had been held in escrow was declared unconstitutional did not negate the right of the Soviet heirs to their just shares of their father’s estate; on the contrary, it merely meant that they were entitled to receive payment of the impounded funds forthwith, free of the strings imposed by the invalid statute.8
*74The sole question properly before the court below on the petition to set aside the decree of August 12, 1969, under the circumstances above outlined, was the adequacy of the power of attorney presented by James Francis Lawler, Esquire, of Philadelphia, to authorize payment to him, as attorney-in-fact, of the previously escrowed monies. To that question I now turn.
The power of attorney, dated May 15, 1969, was in favor of the New York firm of Wolf, Popper, Boss, Wolf and Jones (who substituted Mr. Lawler for themselves) and was executed and acknowledged before a notary public in the U.S.S.B. The certificate of acknowledgment of the power of attorney recited, inter aUa, that Nicolai and Anna, the donors of the power, were known to the notary as the persons indicated in the power of attorney and that they had come in person before her to execute and acknowledge the power of attorney. The notary public, as might be expected, was a Bussian notary, and therein, in the view of the lower court and the majority opinion here, lay its infirmity. Had the acknowledgment been made before a consul of the United States and had he certified that he personally knew the individuals who presented themselves, the document would be of “significant probative value” in determining the identity of the acknowledgers. Demczuk Estate, 444 Pa. 212, 220, 282 A. 2d 700 (1971). Here, however, relying on Bokey Estate, 412 Pa. 244, 194 A. 2d 194 (1963), the Court holds the acknowledgment insufficient to indicate authenticity of the power of attorney because the power “shows only that persons *75purporting to be decedent’s children appeared before a notary, asserted their claims of kinship, and in his presence executed the document”. (Majority Opinion, supra at 68. Footnote omitted.) But cf. Krepinevich Estate, 433 Pa. 78, 85, 248 A. 2d 844 (1969).
This conclusion overlooks the fact that the power of attorney here involved, while not acknowledged immediately before a United States consular officer, was duly authenticated in full compliance with the statutes of this Commonwealth.9 Indeed, the Pennsylvania legislature expressly provided as long ago as 1876 that “[t]he official acts and exemplifications of foreign notaries in accordance with the laws of their respective countries shall be prima facie evidence of the matters set forth therein,” provided there is proper certification by a United States consul as set forth in the statute.10 Here the acknowledgment taken by the Soviet notary was duly certified to be such by an official of the Supreme Court of Ukrainian S. S. E. That certification was in turn attested by one I. B. Konzhukov, a Soviet consular officer, and to the latter’s certificate was attached a certificate of his authority executed by *76Eobie M. Palmer, Consul of the United States at the Embassy at Moscow.11
I do not understand Bokey Estate, supra, or any of our other decisions in this general field to have established a rule that only powers of attorney personally executed before a United States consul are entitled to recognition. Bokey and Link’s Estate, 319 Pa. 513, 180 A. 1 (1935), on which it relied, were concerned with the quality of proof to establish “kinship which carries with it a claim of property against the claim of the State.” Bokey Estate, 412 Pa. at 249, quoting from Link’s Estate, 319 Pa. at 519, 520. It was held that this must be proved “by something more than a guess,” and that to defeat a claim of the Commonwealth the evidence of kinship must be “so clear, precise and definite in quality and quantity as to satisfy the court below that the relationship claimed existed.” Bokey Estate, 412 Pa. at 250, quoting again from Link’s Estate, 319 Pa. at 522, 523. Because such proof was found wanting in Bokey, this Court concluded that the lower court erred in awarding the balance for distribution to the Commonwealth under the Iron Curtain Act. 412 Pa. at 253. In the case before us, however, that hurdle was jumped ten years ago. The transfer at that time to the Commonwealth under the Act of 1953 has not been challenged and is not in issue; indeed, that disposition was recommended by appellee.
The sole question, as before stated, is the authenticity of the power of attorney. By our statute, that authenticity is at least prima facie evidenced by the *77certificate of acknowledgment, and no countervailing evidence has been forthcoming.12 For us to refuse to recognize the authority of the power of attorney here before us seems to me to be in practical effect as much an unjustified intrusion into the area of foreign affairs as was our Iron Curtain Act itself. Certainly most persons living abroad who have need to execute a power of attorney for use in this country will not find it possible or feasible, as did the claimant in Demczuk Estate, 444 Pa. 212, 282 A. 2d 700 (1971), to do so before a United States consul. They may well live in remote areas and be of modest means; there is no reason why they should have to travel to a city where we maintain a consulate. Our legislation was adopted for the very purpose of allowing recognition and credit to be extended to acts of notaries public of other countries. The invidious distinction now perpetuated by the Court is a vestigial remnant of the “Cold War” attitude so prevalent in the post-World War II period. See Zschernig v. Miller, supra, 389 U.S. at 437; Belemecich Estate, 411 Pa. 506 (1963). It is out of place in today’s world. Hence my dissent.
Mr. Justice Nix and Mr. Justice Manderino join in this dissenting opinion.

 The exact provision of the decree of distribution was as follows :
“To: Commonwealth of Pennsylvania, Department of Revenue, without escheat, the distributive shares of the following named alien beneficiaries, to be held in the State Treasury subject to the provisions of Act No. 209 approved July 28, 1953, viz:
“To: Nikolai Michailovieh, son, heir, 1/3 balance 762.27
“To: Anna Mikhailovich Kasula Fencik, daughter, heir, 1/3 balance 762.26”


 In response to a request by counsel for the estate that the award be for but a limited time, the auditing judge ruled at the 1963 audit hearing: “I do not put any time limit on it because if there is ever peace with Russia, they can come into Court and get Harrisburg to release those funds. There is no time limit. It is indefinite. They cannot get it until there is some peace established between Russia and this country.”


 Struchmanczuk Estate, 44 Pa. D. & C. 2d 155 (Phila. Co. 1968) ; Kuhn Estate, 18 Fid. Rep. 396 (Bucks Co. 1968) ; Kwiedarawicz Estate, 19 Fid. Rep. 568 (Schuyl. Co. 1969) ; Adams Estate, 19 Fid. Rep. 442 (Mont. Co. 1969).


 Sapcaru v. Klein, Civil Action No. 65-239 in the District Court of the United States for the Eastern District of Pennsylvania, November 14, 1968. Tbe unconstitutionality of tbe Act was clearly intimated by our Court in its opinion in Krepinevich Estate, 433 Pa. 78, 86, 248 A. 2d 844, decided January 15, 1969. Thereafter in 1971, tbe “Iron Curtain Act” was indeed declared unconstitutional by this Court: Demczuk Estate, 444 Pa. 212, 282 A. 2d 700 (1971).


 Tbe majority opinion notes that tbe time interval between tbe filing of tbe decree directing payments to tbe American grandchildren and tbe petition of appellants to set aside that decree was “almost three years”. Under Section 721 of tbe Fiduciaries Act, Act of April 18, 1949, P. L. 512, Art. VII, §721 (now Section 3521 of tbe Probate, Estates and Fiduciaries Code, Act of June 30, 1972, P. L. 508, No. 164), a petition to review a decree of distribution may be filed within five years of tbe date of confirmation of an account. Tbe instant petition is analogous to tbe procedure there permitted-


 I can find no warrant for the statement in the opinion of the Court [footnote 1, page 64, supra] that the 1963 decree was only “a partial distribution” and that the decree “by its own terms was not final”. On the contrary, it disposed of the entire estate, and there was nothing to suggest a lack of finality.


 As this Court has pointed out, one of the conditions to bring into play a provisional distribution to the Commonwealth under the “Iron Curtain Act” is that the identity of the person or persons entitled to ultimate distribution be first established. Bokey Estate, 412 Pa. 244, 253, 194 A. 2d 194 (1963).


 This interpretation was followed by the Orphans’ Court of Philadelphia in Makery Estate, 46 Pa. D. & C. 2d 196 (1969). In *74a supplemental adjudication following the declaration of uneonstitutionality of the Iron Curtain Act, President Judge Klein stated: “In view of our ruling in the Struchmanczuk case, supra, no impediment now exists to the immediate payment of the entire shares of said [Soviet] beneficiaries directly to them without limitations or restrictions.” 46 Pa. D. & C. 2d at 198. Payment was ordered to be made to James P. Lawler as attorney-in-fact.


 The applicable statutes are the Act of April 27, 1876, P. L. 49, §1, 28 P.S. §223, and the Uniform Acknowledgment Act, Act of July 24, 1941, P. L. 490, as amended, 21 P.S. §291.1 et seq. Section 4 of-the latter provides that “[t]he ackowledgment of any instrument may be made without the United States before ... (2) a notary public of the country where the acknowledgment is made.” 21 P.S. §291.4. Section 9 makes provision for the authentication of the notarial certificate which evidences the acknowledgment, as follows: “If the acknowledgment is made without the United States and by a notary public ... of the country where the acknowledgment is made, the certificate shall be authenticated by a certificate under the great seal of state of the country, affixed by the custodian of such seal, or by a certificate of a diplomatic, consular or commercial officer of the United States accredited to that country, certifying as to the official character of that officer.” See also 28 U.S.C. §1741 (Foreign Official Documents) ; Rule 44, Fed. R. Civ. Proc.


 Act of April 27, 1876, P. L. 49, §1, 28 P.S. §223.


 Mr. Palmer’s certificate is to the effect that the attestation of Konzhukov bears his true signature and official seal, and that on the day of execution Konzhukov was Assistant Chief of the Consular Administration of the Ministry of Foreign Affairs of the Union of Soviet Socialist Republics, duly commissioned and qualified. The consular certificate ends with the statement that Konzhukov’s official acts are entitled to faith and credit.


 For a modern statement of the evidentiary role of an acknowledgment, see Clements, Trustee v. Snider, 409 F. 2d 549, 550 (C.A. 9, 1969) : “The function of the certificate of acknowledgment is to provide prima facie proof that a document — to whieh it is attached but not a part — has been executed by the person whose signature appears on the document. The certificate is ‘evidentiary in character and is required so as to entitle the instrument to be recorded or to render it competent evidence without further proof.’ Lillard v. Walsh, 172 Cal. App. 2d 674, 342 P. 2d 82, 85 (1959).” See also 1 Am. Jur. 2d, Acknowledgments, §§72, 92, 94.